Citation Nr: 0500394	
Decision Date: 01/06/05    Archive Date: 01/19/05

DOCKET NO.  97-34 691	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a disability 
manifested by multiple myocardial infarctions.

2.  Entitlement to a total disability rating for compensation 
purposes on the basis of individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Samuel M. Tumey, Attorney at 
Law


ATTORNEY FOR THE BOARD

M.G. Mazzucchelli, Counsel



INTRODUCTION

The veteran served on active duty for more than 10 years 
prior to his discharge in June 1977.

This case originally came before the Board of Veterans' 
Appeals (the Board) on appeal from separate rating decisions 
issued by the Jackson, Mississippi, Regional Office (RO) of 
the Department of Veterans Affairs (VA).  In a rating 
decision dated in October 1997, the RO, in pertinent part, 
denied a claim for service connection for myocardial 
infarction.  

The Board remanded the case in July 1998 for additional 
development. 

In June 1999, the RO denied the claim for TDIU.

In a decision dated in June 2000, the Board denied the 
veteran's claims.  The veteran thereafter appealed that 
determination.  In February 2001, the United States Court of 
Appeals for Veterans Claims (Court), vacated and remanded the 
Board's June 2000 decision for additional development and 
readjudication consistent with the newly-enacted Veterans 
Claims Assistance Act of 2000 (VCAA), currently codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002)..  

Pursuant to the Court's Order, in October 2001, the Board 
remanded the case.  Subsequently, a March 2003 rating action 
continued the prior denials.

In June 2003, the Board undertook additional development of 
the veteran's claim, and in January 2004 the case was 
remanded for additional development.  Subsequently, a 
September 2004 rating action continued the prior denials.


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's claims.

2.  The weight of the competent medical evidence of record 
fails to establish that a disability exhibited by myocardial 
infarction(s) was first manifested during service, to a 
degree of 10 percent or more within a year from the veteran's 
discharge from service, or is otherwise linked to active 
service or a service connected disability.

3.  The appellant holds a degree in business administration 
with extensive occupational experience as a facility operator 
of offshore oilrigs.  He last worked on a full time basis in 
1997 with a maximum salary in excess of $60,000.

4.  The appellant's service connected disabilities include 
thrombophlebitis of the legs, with a combined evaluation of 
40 percent, chromboembolic pulmonary disease and residuals of 
a fractured left great toe, each rated noncompensably 
disabling.  They are not of such severity to preclude him 
from securing or following a substantially gainful occupation 
consistent with his education, training and occupational 
experience.

5.  The appellant's disability picture does not present such 
an exceptional or unusual case so as to render impracticable 
the application of the regular schedular standards.


CONCLUSIONS OF LAW

1.  A disability manifested by multiple myocardial 
infarctions was not incurred or aggravated during service, 
nor may it be presumed to have been incurred therein, and it 
is not proximately due to or the result of service- connected 
disability.  38 C.F.R. §§ 1110, 1154 (West Supp. 2002); 38 
C.F.R. §§ 3.303, 3.304(d), 3.307, 3.309, 3.310(a) (2004).

2.  The criteria for TDIU have not been met.  38 U.S.C.A. §§ 
1155, 5107(a) (West 2002); 38 C.F.R. §§ 3.321, 3.340, 3.358, 
4.1, 4.3, 4.15, 4.16, 4.19 (2004).




REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

By letter dated in March 2002, the RO advised the appellant 
of the enactment of the Veterans Claims Assistance Act of 
2000 (VCAA).  The appellant was advised that VA would make 
reasonable efforts to help him get the evidence necessary to 
substantiate his claims, but that he must provide enough 
information so that VA could request any relevant records.  
The appellant was advised of the evidence received and was 
requested to provide authorization for the release of any 
private medical records.  The appellant was also asked to 
identify any additional information or evidence that he 
wanted VA to try and obtain.  

The March 2003 and September 2004 supplemental statements of 
the case (SSOCs) and the March 2002 VCAA letter notified the 
appellant of the relevant laws and regulations pertinent to 
his claims for service connection and for TDIU, and 
essentially advised him of the evidence necessary to 
substantiate his claims.  The SSOCs and VCAA letter notified 
the appellant of his and VA's respective obligations to 
obtain different types of evidence.  They also advised the 
appellant of the evidence of record, adjudicative actions 
taken, and of the reasons and bases for the actions.  The 
veteran was provided with VA examinations in May and June 
2002, and the RO obtained an addendum to the May 2002 VA 
examination report in June 2004.  The veteran has not 
indicated that he has any additional evidence to submit.  

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist pursuant to the VCAA.  See 38 
U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. § 3.159(b) 
(2003); Pelegrini v. Principi, No. 01-944 (U.S. Vet. App. 
June 24, 2004) (Pelegrini II); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  

Myocardial Infarctions

The appellant contends, in essence, that his arteriosclerotic 
heart disease, status post myocardial infarcts, was incurred 
during active service and/or is causally related to his 
service-connected thrombophlebitis.  According to his various 
statements of record, he contends that he received in- 
service treatment for chest pain with some continuity of 
symptomatology thereafter.  He recalled that, in conjunction 
with his in- service treatment for right leg 
thrombophlebitis, a military physician had told him of the 
possibility that blood clots in his right leg could pass on 
to his groin and inner system.  He indicates that VA has 
already recognized that these blood clots were responsible 
for his pulmonary embolus in 1992.  Similarly, he argues that 
his blood clots are responsible for his myocardial 
infarctions.

For service connection to be granted, the law requires that 
there be a disability and that the disability result from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2004).  
Regulations provide that service connection may be granted 
for any disease diagnosed after discharge, when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2004).  Additionally, arteriosclerotic heart 
disease may be presumed to have been incurred in service, if 
the evidence shows that such disease became manifest to a 
degree of 10 percent or more within one year from separation 
from active service, even though there is no evidence of such 
disease during the period of service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002); 38 C.F.R. §§ 3.307, 3.309 
(2004).  Finally, service connection may be established on a 
secondary basis where the evidence shows that (1) that a 
current disability exists and (2) that the current disability 
was either (a) caused by or (b) aggravated by a service 
connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 
(1995).  See also 38 C.F.R. § 3.310(a) (2004).

The service medical records reveal the veteran's complaint of 
indigestion and left- sided chest pain and tightness, with no 
radiation, in June 1970.  His July 1973 examination report 
noted his history of infrequent bouts of chest pain, pressure 
and shortness of breath which were treated as "gas pains."  
His records were negative for treatment for, or diagnosis of, 
myocardial infarction or arteriosclerotic disease.  A March 
1977 physical examination, which included an 
electrocardiogram (EKG) study, indicated a "normal" clinical 
evaluation of the heart.  A July 1977 physical examination 
included the examiner's comment that the appellant's report 
of chest pain and shortness of breath referred to an episode 
of phlebitis in 1970.  At this time, his heart was clinically 
evaluated as "normal."

Post service, on an August 1978 VA examination report the 
veteran's cardiovascular system revealed normal sinus rhythm 
without murmur or cardiomegaly, and excellent peripheral 
pulses.  His November 1978 reserve examination also revealed 
the that the appellant's heart was clinically evaluated as 
"normal."  

The appellant's subsequent reserve examinations, which 
included EKG studies, indicated "normal" clinical evaluations 
of the heart.  

The medical evidence next shows the appellant's April 1997 
treatment at Forrest General Hospital for sudden onset of 
left- sided chest discomfort associated with diaphoresis.  At 
that time, he denied a previous cardiac history.  He 
subsequently underwent an angioplasty with stent placement of 
his left circumflex for non q- wave myocardial infarction.

On VA artery and veins examination, dated in July 1997, the 
appellant reported an in- service history of treatment for 
blood clots to the groin.  He was also treated for blood clot 
of the lung in 1990 for which he was placed on Heparin and 
Coumadin for a year.  He had a heart attack in 1997.  He was 
being treated with one aspirin per day.  He denied a previous 
history of high blood pressure, cholesterol or lipid 
problems.  Based upon the above examination, the appellant 
was given a diagnosis of status post myocardial infarction, 
angioplasty and stent placement of left circumflex (function 
2) as well as status post deep venous thrombosis of lower 
legs with vein stripping, right leg, and history of pulmonary 
embolus in 1990.  The examiner remarked that there was no 
history of thrombophlebitis prior to the myocardial 
infarction. In this respect, although the appellant did 
develop some left calf pain at that time, a venous ultrasound 
was interpreted as normal.  The examiner opined that there 
was no relationship to the appellant's myocardial infarction 
and his past history of deep venous thrombosis of the lower 
extremities.

Subsequent private treatment records reveal that in August 
1997, the appellant underwent a repeat angioplasty due to 
unstable angina and was placed on ReoPro infusion because of 
a thrombus.  

In December 1997, the appellant's treating physician, E.E., 
M.D., indicated that, with regard to the question of etiology 
between the appellant's deep vein thrombosis and myocardial 
infarction, there was a possibility that he could be 
hypercoaguable.  

In September 1999, the appellant underwent a percutaneous 
transluminal coronary angioplasty (PTCA) due to an acute 
myocardial infarction complicated by atrial fibrillation at a 
slow rate as well as possible syncope.  He underwent a 
consultation for palpitations in November 1999.  An 
endocrinology examination revealed no clubbing, cyanosis or 
edema of the lower extremities.  He was given diagnoses of 
hyperlipidemia, hyperglycemia, arteriosclerotic heart 
disease, history of hepatitis and history of coagulopathy 
with multiple deep venous thromboses (DVT's) and pulmonary 
thromboembolisms (PTE's).  The examiner further commented 
that the appellant "probably has some underlying coagulopathy 
but, of course, we can't test for that now" and he did not 
see any reason to perform such tests.  

The veteran submitted a July 2001 statement from R.J.G., 
M.D., a private physician who reviewed the veteran's claims 
folder.  Dr. G. opined that the veteran most likely had a 
hypercoagulable state dating back to 1970, and that 
physicians in service failed to diagnose it because they did 
not test for it.  He points to evidence of three different 
thromboses during the veteran's period of active duty and 
states that common causes of clots were ruled out during 
service.  It would not be possible to test the veteran for a 
hypercoagulable state because it would be too risky to take 
him off his prescribed blood thinners.  Dr. G. believed that 
the veteran's hypercoagulable state began while he was on 
active duty and had resulted in pulmonary embolus and 
myocardial infarctions.

A VA hematologist's report dated in June 2002 is of record.  
The VA physician noted that the veteran had no family history 
of arterial or venous thrombotic events, and that both 
parents lived into their eighties.  The veteran had 
experienced four myocardial infarcts since 1997 and was 
currently anticoagulated with warfarin.  The veteran 
underwent testing appropriate for a patient with arterial 
events, and these studies were all negative or normal, with 
no further studies or test indicated.  The VA hematologist 
specifically stated that the "normal/negative tests for 
evidence of hypercoagulability are not affected by the 
veteran's anticoagulation with warfarin," and that there was 
no evidence for primary hypercoagulable state in the veteran.

A VA general medical examination was conducted in May 2002.  
The veteran reported that he had not experienced chest pains 
since March 2000.  He denied high blood pressure and smoking.  
The veteran reported no dizziness, syncope, or dyspnea.  He 
complained of fatigue.  Chest X-ray was normal, and EKG 
revealed sinus mechanism and old inferior myocardial infarct, 
but was otherwise within normal limits.  The diagnosis was 
arteriosclerotic cardiovascular disease, status post 
myocardial infarction, status post angioplasty, status post 
stent placements.  The examiner indicated that she reviewed 
the claims folder.  She cited the VA hematologist's report 
that noted no evidence for a primary hypercoagulable state 
and no relationship between the veteran's services connected 
thrombophlebitis and arteriosclerotic cardiovascular disease.  
She also indicated that Dr. G. was an endocrinologist and 
that the VA hematologist's opinion on hypercoagulability 
should carry more weight.

In a June 2004 addendum to her report, the VA examiner noted 
that there was no evidence of heart disease in the veteran's 
service medical records; that his first myocardial infarction 
occurred in 1997, 20 years after his separation from service; 
and that the veteran's current arteriosclerotic 
cardiovascular disease, status post angioplasty and stent 
placement, was not related to his period of service nor was 
it related to his service connected disabilities as he did 
not have a diagnosis of hypercoagulable state.  She also 
indicated that it would not be within the expertise of the VA 
hematologist to make a comment concerning the veteran's heart 
condition and any relationship with his service.  

Review of the evidence of record first reveals treatment for 
myocardial infarction and arteriosclerotic heart disease many 
years after the appellant's discharge from service.  There is 
some complaint of chest pain and shortness of breath in- 
service, but such symptomatology, by itself, is insufficient 
to establish the existence of arteriosclerotic disability in 
service.  See Hicks v. West, 12 Vet. App. 86, 89 (1998).  
Rather, his separation examination and subsequent reserve 
examinations, which included EKG studies, indicated "normal" 
clinical evaluations of the heart.
There has been some medical speculation that the appellant is 
hypercoaguable, but these speculations, have little, if any, 
weight in establishing secondary service connection.  The 
speculation was based on an unconfirmed diagnosis of a 
coagulation disorder, which Dr. G. in particular indicated 
could not be safely tested for.  However, more recently, the 
VA hematologist described testing that determined that the 
veteran was not hypercoaguable.  The May 2002 VA physician 
stated that there was no evidence of heart disease in the 
veteran's service medical records; that his first myocardial 
infarction occurred in 1997, 20 years after his separation 
from service; and that the veteran's current arteriosclerotic 
cardiovascular disease, status post angioplasty and stent 
placement, was not related to his period of service nor was 
it related to his service connected disabilities as he did 
not have a diagnosis of hypercoagulable state.  It was added 
that the VA hematologist would better determine the presence 
or absence of a hypercoagulable state than the private 
endocrinologist.  Thus, the weight of the medical evidence of 
record is against a causal relationship between the veteran's 
myocardial infarction (or the underlying arteriosclerotic 
heart disease) and his active service and/or service-
connected thrombophlebitis.  

The veteran has asserted his own opinion that his 
arteriosclerotic heart disease was first manifested in 
service and/or that a causal relationship exists between his 
myocardial infarction and his deep vein thrombosis.  However, 
his lay assertions are not probative to questions of medical 
diagnosis or etiology as he lacks the medical training or 
expertise required to speak on this subject.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  As the weight of the 
medical evidence is against a finding that his myocardial 
infarction and/or arteriosclerosis was first manifested 
during service, or to a degree of 10 percent or more within a 
year from his discharge from service, or is otherwise linked 
to service or a service connected disability, his claim must 
be denied.  

TDIU

The veteran contends that his service-connected disabilities 
preclude him from engaging in substantially gainful 
employment consistent with his education and his occupational 
experience. 

In circumstances where a claimant claims unemployability and 
he/she is less than totally disabled under the schedular 
criteria, TDIU may be granted where it is found that service 
connected disorder(s) prevent him/her from securing and 
maintaining substantially gainful employment, provided that: 
if there is only one such disability, this disability shall 
be rated at 60 percent or more, and that, if there are two or 
more disabilities, there shall be at least one disability 
ratable at 40 percent or more, and sufficient additional 
disability to bring the combined rating to 70 percent or 
more.  38 C.F.R. § 4.16(a) (2004).

Since it is the established policy of VA that a total 
disability rating be granted when a claimant is unable to 
secure or follow a substantially gainful occupation by reason 
of service connected disabilities, extra- schedular 
consideration is to be afforded when the percentage standards 
of 38 C.F.R. § 4.16(a) have not been met.  38 C.F.R. § 4.15 
(2004).  Total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. §§ 
3.340(a), 4.15 (2004).

In determining whether a particular claimant is unemployable, 
full consideration must be given to unusual physical or 
mental effects, peculiar effects of occupational activities, 
defects in physical or mental endowment preventing the usual 
success in overcoming the handicap or disability, and the 
effect of combinations of disability.  38 C.F.R. § 4.15 
(2004).  VA must consider the effects of the claimant's 
service connected disability in the context of his/her 
employment and educational background.  See Fluharty v. 
Derwinski, 2 Vet. App. 409, 412-13 (1992).  The central 
inquiry is whether the claimant's service connected 
disabilities alone are of sufficient severity to produce 
unemployment, see Hatlestad v. Derwinski, 5 Vet. App. 524, 
529 (1993), and disability stemming from nonservice connected 
disability or advancing age may not be considered.  Id., 38 
C.F.R. § 4.19 (2004). See also Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993) (the sole question of whether a claimant 
is employable depends upon his/her capability of performing 
the physical and mental acts required by employment, and not 
whether the claimant can find employment).

In October 1997, D.W.B., M.D., indicated that the appellant 
was totally incapacitated and unable to go to work due to 
unrelenting, incapacitating pain in his right hip.  He 
subsequently underwent a total hip replacement.  

Records from the Social Security Administration reveal that 
the appellant was determined to be disabled as of April 1997 
due to a primary diagnosis of status post total hip 
arthroplasty and a secondary diagnosis of status post PTCA.  
His educational history reveals that he earned a degree in 
business administration from the University of Mississippi in 
1981.  Since that time, he had continuously worked as an 
offshore oil rig worker.  He last worked for Chevron USA 
Production in April 1997 as a facility operator with a 
reported a maximum income of $60,221.

On a VA examination report dated in May 2002, the examiner 
noted that the veteran's service connected disabilities would 
not render him totally unable to do activity requiring 
standing/walking.  He would require work that would allow him 
to change position, because extended sitting would be 
detrimental to both swelling of the legs and increased 
stasis, thereby increasing the possibility of recurrent 
phlebitis.  

The appellant's service connected thrombophlebitis of the 
left leg is rated as 30 percent disabling, his 
thrombophlebitis of the right leg is rated as 10 percent 
disabling, his thromboembolic pulmonary disease is rated as 
noncompensable and his residual disability of fracture of the 
left great toe is rated as noncompensable.  His combined 
rating of 40 percent fails to meet the percentage 
requirements of 4.16(a).  See 38 C.F.R. §§ 4.25, 4.26 (2004).

Nonetheless, the appellant has asserted that his service-
connected disabilities render him incapable of obtaining and 
retaining substantially gainful employment.  Upon review of 
the evidence, the Board does not dispute the fact that his 
bilateral thrombophlebitis disability may well prevent him 
from engaging in work requiring excessive standing, walking 
or running, or that required that he stay in one position for 
an extended period.  However, the evidence does not 
demonstrate that his service-connected disabilities prevent 
him from performing any other type of physically strenuous 
work.  Even assuming, arguendo, that he is incapable of 
performing any form of physically strenuous work, review of 
his educational and vocational history reveals that is 
qualified to perform relatively sedentary work.  In this 
respect, he holds a degree in business administration with 
extensive occupational experience as a facility operator of 
offshore oilrigs.  He last worked on a full time basis in 
1997 with a maximum salary in excess of $60,000.  There is no 
evidence of record that his service-connected disabilities, 
when considered alone, preclude him performing relatively 
sedentary work.  Rather, the evidence establishes that his 
current unemployability status is due to his non- service 
connected disabilities of status post total hip arthroplasty 
and status post percutaneous transluminal coronary 
angioplasty.

Finally, the Board does not find that the appellant's 
symptomatology associated with his service connected 
disabilities presents such an unusual or exceptional 
disability picture as to require referral of the claim by the 
RO to the Chief Benefits Director of VA's Compensation and 
Pension Service.  See Bagwell v. Brown, 9 Vet. App. 337 
(1996).  In this respect, 38 C.F.R. § 3.321(b)(1) provides 
that an extraschedular evaluation may be assigned for an 
exceptional or unusual disability picture, with such related 
factors as marked inference with employment or frequent 
periods of hospitalization, which results in an impractical 
application of the regular schedular standards.  In this 
case, the appellant has not been frequently hospitalized for 
his service connected disabilities and the evidence does not 
show that his service-connected disabilities are responsible 
for any marked interference with 
employment.  As such, the Board finds no basis for further 
action on this question. VA O.G.C. Prec. 6-96 (1996).


ORDER

The appeal is denied.

                        
____________________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


